Citation Nr: 0633480	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-24 116	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a perforated left 
eardrum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty in the US Coast Guard from 
August 1942 to October 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in part, reopened 
a claim of service connection for a perforated left ear drum; 
and denied the claim on the merits.

This case was remanded in a November 2005 Board decision for 
additional procedural development.

The veteran has submitted evidence in an attempt to reopen a 
claim of service connection for post-traumatic stress 
disorder (PTSD), denied by a November 2005 Board decision.  
This matter is referred to the RO for actions deemed 
appropriate.


FINDINGS OF FACT

1.  The RO denied service connection for a perforated left 
eardrum in a February 1980 rating decision; the veteran did 
not appeal. 

2.  Evidence received since the February 1980 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, or raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1980 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100 
(2006).

2.  Evidence received since the February 1980 rating decision 
is not both new and material; does not relate to an 
unestablished fact necessary to substantiate the claim, or 
raise a reasonable possibility of substantiating the claim; 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is not found 
to be reopened by way of the submission of new and material 
evidence, no disability rating or effective date will be 
assigned.  As a result there can be no possibility of any 
prejudice to the veteran.

In the case of Kent v. Nicholson, 20 Vet. App. 1 (2006) the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In this case, the veteran's motion to reopen his claim for 
service connection was received July 19, 2002.  In 
correspondence dated in December 2005, he was notified of the 
provisions of the VCAA as they pertain to the issues of 
reopening a claim for service connection, including the 
submission of new and material evidence.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The veteran 
has submitted both private and VA medical evidence.  He has 
not identified any additional evidence that could be obtained 
to substantiate the claim.  Therefore, the Board is satisfied 
that VA has assisted the veteran in the development of his 
claim in accordance with applicable laws and regulations.

The veteran's original service connection claim for a 
perforated left eardrum was denied in a February 1980 rating 
decision because there was no evidence of treatment or 
diagnosis for a perforated left eardrum in service.  The 
veteran failed to appeal the decision.  As such, the February 
1980 decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100 (2006).

In July 2002, the veteran submitted a request to reopen his 
claim for perforated left eardrum.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

'New' evidence means evidence not previously submitted to 
agency decision makers.  'Material' evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during the applicable presumptive 
period.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The evidence of record at the time of the February 1980 RO 
decision included service medical records, a November 1945 VA 
Report of Physical Examination, and an October 1946 clinical 
record from the US Naval Hospital.  The veteran's service 
medical records showed no treatment or diagnosis of a left 
eardrum perforation or other ear disorder.  All evaluations 
of the ear were normal.  The November 1945 VA Report of 
Physical Examination reflected a normal auditory canal, with 
no visible mastoidectomy scar.  No discharge was observed 
from the external canal or middle ear.  The October 1946 
clinical record from the US Naval Hospital also showed the 
veteran's ears were normal.

Evidence received since the February 1980 rating action 
include two statements from the veteran's private physician, 
M.R., M.D., dated in October 2002 and December 2002.  These 
statements addressed the veteran's complaint of tinnitus, 
which he alleged had arisen after separating from the 
military, and were due to his service as a sonar tech.  The 
veteran denied ear trauma in service, but felt that his 
constant exposure to noise may have caused the damage.  The 
physician essentially opined that the veteran suffered from 
tinnitus, which was possibly caused by his repeat exposure to 
high-frequency loud noise.  He also stated that given the 
history as reported by the veteran, including exposure to 
high-frequency and loud noises, his auditory problems 
occurred sometime during or after his active duty.  

The veteran was afforded a VA audiological examination in 
March 2003 and an ear, nose, and throat (ENT) specialist 
examination in May 2003.  At the March 2003 examination, the 
veteran reported a history of noise exposure from artillery 
fire, explosions, sonar, and depth charges in service.  He 
also reported a history of a ruptured left eardrum from the 
noise exposure.  The veteran denied any post-military 
occupational noise exposure.  He further related a long 
intermittent history of ringing in his ears since separating 
from service.  An otoscopic examination revealed a clear left 
ear canal, with cerumen.  The left ear was occluded and the 
tympanic membrane was not visible.  Tympanography of the left 
ear was abnormal, with reduced compliance.  The examiner 
concluded that it was as likely as not that the veteran's 
bilateral tinnitus and hearing loss was related to his 
service history of noise exposure.  

At the May 2003 ENT examination, the veteran reported he was 
told of his perforated left ear drum in 1970 by an internist.  
He also reported a 33 year history of intermittent left ear 
drainage.  The veteran denied a history of ear surgery, 
bleeding from either ear, or childhood ear infections.  
Further history as provided by the veteran included several 
years of intermittent bilateral ringing and pressure; and 
occasional dizziness.  Physical examination under high power 
magnification using binocular microscope revealed an intact 
left tympanic membrane, with monomeric membrane in the 
central portion of the tympanic membrane, and 
tympanosclerosis in the posterior superior quadrant.  
Impedance testing showed there was no perforation of either 
eardrum.  The compliance of the left eardrum was reduced, 
while the compliance of the right eardrum was normal.  The 
examiner opined that the veteran did not have a perforated 
ear drum.  The presence of a monomeric drum indicated that in 
the past the veteran was likely to have had a perforated 
eardrum or recurring middle ear infections.  However, the 
examiner stated that the veteran did not give a good history 
of either trauma or middle ear infections aside from his 
history of recurring drainage.

The Board, as did the RO, observes that all of the 
aforementioned evidence is new, as it had not been previously 
reviewed by the RO.  In addition, the veteran's statement to 
the examiner of a 1970 diagnosis of a perforated left eardrum 
is also considered to be new evidence, which was not 
previously considered by the RO.  However, as it relates to 
the RO's determination that this evidence was material, and 
thus sufficient to reopen this claim, the Board finds 
otherwise.  The Board observes that the new evidence 
presented is not in fact, material.  It does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim.  

In the instant appeal, the unestablished fact necessary to 
substantiate the veteran's claim is that a perforated left 
eardrum was diagnosed or treated in service, or that the 
current perforated left eardrum is linked to the veteran's 
military service, by competent medical evidence.  As noted, 
the Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, regardless 
of whether the previous denial was appealed to the Board.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board observes that although the statements of Dr. R. 
indicate that the veteran's tinnitus was related to noise 
exposure in service; he has provided no findings or opinion 
as it relates to the claim of a perforated left eardrum, 
incurred in service or otherwise.  Thus his statements do not 
relate to an unestablished fact necessary to substantiate 
this claim, nor do they raise a reasonable possibility of 
substantiating this claim; and thus are not considered to be 
material.  Thus, the RO's characterization of M. R., M. D.'s 
statements as being material, such as to reopen the present 
claim for adjudication on the merits, was in error. 

Next, the Board notes that the VA examiner opined that at 
some point in the past, the veteran was likely to have had a 
perforated left eardrum or recurring middle ear infections.  
While this finding supports the veteran's contention that he 
had been diagnosed with perforated ear drum; when considered 
with previous evidence of record it still does not relate to 
the unestablished fact necessary to substantiate this claim.  
As mentioned, the unestablished fact necessary to 
substantiate this claim, is that a perforated left eardrum 
was diagnosed or treated in service, or that a current 
perforated left eardrum is linked to the veteran's military 
service.  The VA examiner has not indicated that a perforated 
left eardrum manifested in service.  Rather, his opinion 
merely suggests that at some unknown point in the past, the 
veteran had a perforated left ear drum.  He does not indicate 
the perforation had an etiological link to military service.  
The Board also finds it significant that by the veteran's own 
statement regarding his private internist's diagnosis, this 
point in the past was in 1970; nearly 24 years after the 
veteran had already separated from service- and not during 
service.  Therefore, this new evidence when considered with 
the previous evidence of record (which shows that all 
examinations of the veteran's ears during service, at 
separation, and after discharge were normal) still does not 
relate to the unestablished fact in this claim.  

Moreover, the VA examiner expressed that the veteran does not 
currently have a perforated left eardrum.  A claim of service 
connection requires, at the very minimum, that a current 
disability exist.  In the absence of a disability there can 
be no basis for a claim.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143-144 
(1992).  Thus, the Board finds that the examiner's findings 
do not raise the possibility of substantiating the veteran's 
claim on appeal.  

The evidence received in connection with reopening the claim 
on appeal is not both new and material; and does not raise a 
reasonable possibility of substantiating the claim.  As such, 
the claim is not reopened.




ORDER


New and material evidence has not been submitted, and the 
claim for entitlement to service connection for a perforated 
left eardrum is not reopened.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


